IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 41 EM 2022
                                                 :
                      Respondent                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 DAVID MARKS,                                    :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

       AND NOW, this 17th day of October, 2022, the “Petition for an Extension of Time

to File a Petition for Allowance of Appeal and/or Leave to File a Petition for Allowance of

Appeal Nunc Pro Tunc” is DENIED.